Citation Nr: 0827981	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-42 442	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right femur fracture.

2.  Entitlement to a compensable rating for scars of the 
right eyebrow, right paranasal area, and right parietal area.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran's residuals of fracture of the right femur 
are manifested by subjective complaints of limitation in 
walking and standing due to pain; objectively, flexion is not 
limited to 30 degrees, the hip is not ankylosed, abduction is 
not limited with loss of motion past 10 degrees, and there is 
no flail joint, fracture, or malunion of the hip or femur.

2.  The veteran's facial scars include a 7-cm linear scar at 
the right paranasal area, a 1-cm linear scar in the right 
eyebrow, and a 2-cm linear scar in the right parietal area; 
the evidence does not demonstrate one characteristic of 
disfigurement, as the scars are without surface elevation, 
depression, adherence, tenderness, abnormal texture, 
ulceration, or underlying tissue loss.

3.  By way of a November 1986 rating decision, the RO denied 
service connection for PTSD; the veteran did not appeal the 
denial.

4.  Evidence received since the November 1986 RO decision is 
new to the record in that it was not previously submitted to 
agency decisionmakers; but it does not relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
residuals of a fracture of the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5251, 5252, 5253, 5254, 5255 (2007).

2.  The criteria for a compensable, 10 percent rating for 
scars of the right eyebrow, right paranasal area, and right 
parietal area have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

3.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD has not been 
received.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

Although the VCAA has changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in March 2006 and June 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues and the 
text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and he 
was informed of the requirement that new and material 
evidence must be received in order to reopen the claim of 
service connection.  He was told what was required to 
substantiate the underlying service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  Failure to 
provide pre-adjudicatory notice of any of the necessary duty-
to-notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Nevertheless, 
lack of harm may be shown (1) when any defect was cured by 
actual knowledge on the part of the claimant, (2) when a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) when a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his residuals of right femur fracture 
and scars of the right eyebrow, right paranasal area and 
right parietal area, had on his daily life and occupational 
activities at his April 2003 and December 2007 VA 
examinations performed in association with this claim.  In 
response to questioning regarding the impact of his 
disability on his daily life and occupational activities, the 
veteran reported in his December 2007 examination, that he 
lived in an apartment by himself, and did his best with 
housework, noting that he has been unemployed for the past 
five years due to a lack of concentration.  More 
specifically, regarding the impact of his residuals of a 
right femur fracture and facial scarring on his daily 
activities, the veteran noted at his April 2003 examination, 
that he was able to brush his teeth, cook, shower, vacuum, 
and dress himself; and at his December 2007 VA examination, 
the veteran reported that he experienced constant pain and 
could not walk long distances, noting that his disability was 
aggravated going up and down stairs and sitting for long 
periods.  The Board finds that the responses to the 
questioning at both the April 2003 and December 2007 
examinations regarding the situations that give the veteran 
the greatest difficulty in his daily life, in addition to the 
veteran's testimony at his April 2008 Board hearing regarding 
how his right femur disability affects his daily life, show 
that the veteran had actual knowledge that medical and lay 
evidence was required to show an increase in severity, 
including the impact on his daily life, and employment.

Further, a letter to the veteran dated in March 2006, 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
these letters provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and provided an examination in furtherance of the 
veteran's residuals of a right femur fracture, and scars of 
the right eyebrow, right paranasal area and right parietal 
area.  As explained below, new and material evidence 
regarding the claim for service connection for PTSD has not 
been received, and as such, VA is not required to obtain a 
medical opinion on whether any such disability is related to 
military service.  See Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) (PVA) (without the introduction of new and material 
evidence, VA is not required to provide a medical examination 
or opinion).  The Board therefore finds that VA has satisfied 
its duty to notify and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.



II. Increased rating claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate in 
any increased-rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As will be discussed below, the examiner took these 
factors into account when assessing the veteran's residuals 
of a right femur fracture.

Residuals of right femur fracture

The veteran's residuals of a fracture of the right femur has 
been rated under diagnostic code 5252.  Under Diagnostic Code 
5252, a 10 percent rating is warranted where flexion of the 
thigh is limited to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating 
where flexion is limited to 10 degrees.  The Board will also 
consider the veteran's hip disability under Diagnostic Code 
5253 for impairment of the thigh.  Under Diagnostic Code 
5253, a 10 percent rating is warranted where the affected leg 
cannot toe-out more than 15 degrees or adduction is limited 
to the point where the legs cannot be crossed.  A 20 percent 
rating is warranted under Diagnostic Code 5253 where 
abduction of motion is limited and motion is lost beyond 10 
degrees.  The normal range of motion of the hip is to 125 
degrees of flexion and to 45 degrees of abduction. 38 C.F.R. 
§ 4.71, Plate II (2007).

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  See 38 C.F.R. § 4.71a, DC 5254, 5255.  Specifically, 
under diagnostic code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of femur, with false 
joint; or fracture of shaft or anatomical neck of femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace, warrants a 60 percent evaluation.  The highest 
rating available under that code, 80 percent, is warranted 
for fracture of shaft or anatomical neck of femur, with 
nonunion, with loose motion (spiral or oblique fracture).

The veteran was afforded a QTC examination in April 2003.  
The veteran reported that he sustained a right femur fracture 
during a car accident in 1972, and subsequently underwent 
open reduction and internal fixation of the right femur 
fracture with hardware placement, which was later removed in 
the late 1980's due to complications.  At this examination, 
the examiner noted that the femur was normal without evidence 
of fracture, malunion or nonunion.  The examiner reported 
that bilaterally, active flexion was limited to 110/125 
degrees, with pain starting at 100 degrees and ending at 110 
degrees; and active extension was limited to 20 out of 30 
degrees, with pain starting at 10 degrees, and ending at 20 
degrees.  Active abduction was limited to 40 out of 45 
degrees, and active external rotation was limited to 50/60 
degrees.  The examiner stated that the range of motion of 
both hip joints was limited by pain, fatigue, weakness, lack 
of endurance, and incoordination at extremes of range of 
motion, with pain having the major functional impact on the 
veteran.  The examiner diagnosed the veteran with status post 
right femur fracture, with residual decreased range of motion 
of the right hip.  The examiner noted that the veteran was 
limited in prolonged walking and standing as well as frequent 
bending, crouching, and kneeling.

The veteran was afforded another VA examination in December 
2007.  At this examination, the veteran reported that the 
pain was constant now, and noted that he felt it when he 
walked and could not walk long distances.  He reported that 
it was aggravated by going up and down stairs, and sitting or 
standing for long periods where it will flare 3-4 out of 10, 
lasting for several hours; and at times, it will last up to 
ten days.  He reported that he had decreased range of motion 
about the hips, noting that he could not cross his legs or 
crouch.  The examiner noted that x-rays in September of 2005 
noted minimal degenerative changes with minimal narrowing and 
minimal sclerosis, and noted evidence of an old healed 
fracture with track from previous intramedullary rod.  On 
examination, the examiner noted that he had toe touch walking 
on the right foot and leaned heavily on his cane that he had 
in his left hand, which he stated he acquired four years ago.  

On examination, the examiner noted that the veteran's right 
hip had flexion to 70 degrees where he had pain into the 
posterior ischial region about the area of his 4-inch scar.  
Abduction was 30 degrees, adduction was 20 degrees, external 
rotation was 15 degrees, internal rotation was 20 degrees, 
and extension was to zero, all with pain at the end ranges at 
the same area of the 4-inch scar.  Strength was 4/5 secondary 
to pain, and sensation was normal other than described along 
the scars.  The examiner noted that there was no change in 
active or passive range of motion during repeat motion 
testing and no additional losses of range of motion of the 
involved joint due to pain, weakness, impaired endurance, 
fatigue, incoordination, or flare-ups.  The examiner 
diagnosed the veteran with a right femur fracture status post 
intramedullary rod, which had been subsequently removed.

In this case, the Board finds that the veteran is not 
entitled to a rating higher than the currently assigned 10 
percent evaluation because the medical evidence does not 
demonstrate flexion of the thigh limited to 30 degrees; nor 
does the record demonstrate abduction lost beyond 10 degrees, 
or malunion of the femur.

Specifically, regarding flexion, the April 2003 examiner 
noted that hip flexion was limited to 110 degrees, (only 15 
degrees short of full range of flexion), and the December 
2007 examiner noted flexion limited to 70 degrees, (55 
degrees short of full range of flexion).  As such, because 
the record contains no evidence of hip flexion limited to 30 
degrees, a higher, 20 percent evaluation under diagnostic 
code 5252 is not warranted.  Further, with respect to 
diagnostic code 5253, the record does not show evidence of 
limitation of abduction with motion lost after 10 degrees, as 
the April 2003 examiner noted abduction to 40 degrees, (only 
5 degrees less than full range of abduction), and the 
December 2007 examiner noted abduction to 30 degrees, (only 
15 degrees short of full range of abduction).  As such, 
because range of motion testing revealed a range of abduction 
beyond 10 degrees, specifically, to 30 and 40 degrees, a 
higher, 20 percent evaluation under diagnostic code 5253 is 
not warranted.

Finally, the Board finds that Diagnostic Codes 5254 and 5255 
are not for application as the X-rays of the right hip have 
been consistently normal.  There is no evidence of flail 
joint, fracture, or malunion of the hip or femur.  
Specifically, the April 2003 examiner noted that the femur 
was normal without evidence of fracture, malunion, or 
nonunion, and although the December 2007 examiner noted that 
x-rays in September 2005 revealed minimal degenerative 
changes, and evidence of an old healed fracture, the x-ray 
did not show evidence of malunion or nonunion, or a current 
fracture.

Therefore, based on the above analysis, the Board concludes 
that an increased, 20 percent evaluation is not warranted 
because the manifestations of the veteran's residuals of a 
right femur fracture most nearly approximate the criteria 
associated with the currently assigned 10 percent rating.  



Facial Scars

Under Diagnostic Code 7800, a 10 percent rating is for 
application when there is one characteristic of 
disfigurement.  A 30 percent rating is for application when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or with two or three 
characteristics of disfigurement.  Note (1) to Diagnostic 
Code 7800 defines the eight characteristics of disfigurement 
for purposes of evaluation under § 118.  They are: (1) a scar 
five or more inches (13 or more cm.) in length; (2) a scar at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

At an April 2003 examination, the veteran reported that he 
had difficulty with right facial swelling due to the car 
accident, and as a result, he had loss of sensation of the 
right side of his face.  The veteran denied having any 
problems associated with the scars, other than disfigurement.  
On examination, the examiner noted a 7 centimeter, pale 
appearing linear scar at the right paranasal area and a 1 cm, 
pale appearing, linear scar in the right eyebrow, and an 
approximately 2 cm pale appearing linear scar in the right 
parietal scalp area.  The examiner reported that the scars 
were without surface elevation, depression, adherence, 
tenderness, instability, ulceration, underlying tissue loss, 
disfigurement, abnormal texture, keloid formation, or 
limitation of function, and diagnosed the veteran with scars 
on the right eyebrow, right paranasal area, right parietal 
area, without residuals.

At the December 2007 VA examination, the veteran reported 
that he believed he had nerve damage along the right side of 
his face, the parietal region and the small area on his 
cheek, such that the sensation was mostly gone and he 
reported that his facial features were slightly impaired as 
well and that he drooled out of the right side of his mouth.  
The veteran stated that it did not necessarily cause him pain 
per se, and he had not noticed any discharge or pain within 
the scars themselves.  The veteran reported that the nerve 
complications had occurred since the injury itself, and never 
went away.

On examination, the examiner reported that he could not find 
a paranasal scar nor a right eyebrow scar.  However, the 
examiner noted two scars in the right parietal area, a 
quarter inch by a quarter inch, mildly hypo-pigmented and 
indented by 1 mm and just medial to that a 11/2 inch vertical 
scar on the right side of the forehead.  It was stable, 
freely moving, nontender, very imperceptible at first between 
the two scars and then in his cheek, underneath the eye, just 
lateral to the nose along the zygomatic arch.  The veteran 
stated that subjectively he could not feel a pin prick nor a 
light touch.  In terms of cranial nerves, the examiner noted 
that he did seem to have mild atrophy along that cheek area 
as compared to the left side and had poor facial musculature 
features with frowning and/or smiling with mild droop on the 
right lip corner.  However, cranial nerve VII is otherwise 
grossly intact as are other cranial nerves II-XII.  The 
examiner diagnosed the veteran with residual scars along the 
forehead, noting that he could not find the paranasal or 
eyebrow scars; however, he noted that the veteran did have 
associated hypoesthesia/paresthesias along the forehead and 
the right cheek in the same areas from direct blunt trauma.  
The examiner noted that he did not feel, overall, that the 
trigeminal nerve V1 of V2 nor facial nerve VII was involved 
directly, rather he had a direct injury to the underlying 
local nerves as well as muscle tissue.

In this case, a compensable, 10 percent evaluation is not for 
application because the medical evidence does not demonstrate 
one characteristic of disfigurement.  The rating criteria 
lists eight characteristics of disfigurement, none of which 
the veteran's disability meets.  More specifically, the April 
2003 examiner noted that the scars were without surface 
elevation or depression, were not adherent to the underlying 
tissue, and did not have an abnormal texture.  Further, there 
is no evidence of skin indurated and inflexible, as the 
December 2007 examiner noted that the scars were stable and 
free moving. 

The record does not show evidence of a scar five or more 
inches (13 or more cm.) in length; or a scar at least one-
quarter inch (0.6 cm.) wide at the widest part.  Here, the 
April 2003 examiner reported a 7 centimeter, pale appearing 
linear scar at the right paranasal area, a 1 cm, pale 
appearing, linear scar in the right eyebrow, and an 
approximately 2 cm pale appearing linear scar in the right 
parietal scalp area.  Further, the December 2007 examiner 
noted two scars in the parietal area, a quarter inch by a 
quarter inch, and a 1 1/2 inch vertical scar on the right side 
of the forehead, but also noted that he could not find a 
paranasal scar or right eyebrow scar.  As such, the size of 
the scarring does not meet the characteristics of 
disfigurement as outlined in the rating criteria because the 
veteran does not have a scar five or more inches in length, 
or a scar at least .6 cm wide at the widest part.  Even 
adding the lengths, they do not amount to 13 cm.  Although 
the December 2007 examination revealed that the two scars in 
the right parietal area were mildly hypo-pigmented, the area 
of hypo pigmentation did not exceed six square inches (39 sq. 
cm.) and therefore, the scarring does not meet one of the 
eight characteristics of disfigurement.

Therefore, based on the above analysis, the Board finds that 
a compensable, 10 percent evaluation for the veteran's scars 
of the right eyebrow, paranasal area, and parietal area is 
not warranted.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for his 
residuals of fracture of the right femur, or scars of the 
right eyebrow, right paranasal area and right parietal area.  
(The veteran reported his belief that he had underlying nerve 
damage; however, the only service-connected disability 
developed for the Board's review was scarring.)

III. New and Material Evidence-PTSD

The Board notes that a decision of the RO becomes final and 
is not subject to revision on the same factual basis except 
when a notice of disagreement is filed within one year of the 
notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a November 1986 rating decision denied 
service connection for PTSD.  The veteran did not appeal, and 
therefore, this decision represents a final decision.  See 38 
C.F.R. § 20.1103.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the November 1986 denial and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
PTSD was incurred in or aggravated by his military service.

The pertinent law states that service connection for PTSD 
specifically requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence, absent clear and 
convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
However, where VA determines that the veteran did not engage 
in combat with the enemy, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f) (2007); Cohen v. Brown, 10 Vet. App. 
128 (1997).

At the time of the November 1986 denial, the relevant 
evidence of record consisted of the service medical records 
(SMRs), and a July 1986 VA psychiatric examination, which 
noted that the veteran did not appear to be suffering from a 
constellation of symptoms sufficient to constitute a 
psychiatric disorder at the present time, and did not provide 
an Axis I diagnosis.  The record at the time of the previous 
denial also contained an October 1972 general medical VA 
examination, and a November 1975 orthopedic examination.

Evidence received since the November 1986 denial of service 
connection for PTSD consists of:  progress notes and a 
discharge summary related to a right femur fracture dated 
from March 1988 through September 1988; records from Kaiser 
Permanente dated from October 1987 through December 2001; 
statements from the veteran and the veteran's father dated in 
February 2002; and progress notes dated from February 2001 
through February 2004 from the Corona Veterans Center, which 
contain entries related to the veteran's psychiatric 
disability and note that he was participating in a PTSD 
support group.  Additional pertinent evidence received since 
the November 1986 denial includes an April 2003 VA 
psychiatric evaluation, which contained an Axis I diagnosis 
of PTSD, depressive disorder, not otherwise specified, and 
alcohol dependence in full sustained remission; an April 2003 
VA examination for facial scarring and a right femur 
fracture; a July 2004 general psychiatric examination with 
independent medical opinion, which again diagnosed the 
veteran with PTSD; and outpatient treatment records from the 
Loma Linda VA medical center (VAMC) dated from March 2002 
through May 2007, which includes an October 2002 entry 
diagnosing the veteran with PTSD, and a more recent entry 
dated in March 2004 which diagnosed the veteran with anxiety 
disorder, not otherwise specified, (noting "possibly" 
PTSD), and major depressive disorder; and a May 2007 
diagnosis of psychosis not otherwise specified, and PTSD in 
the context of major depressive disorder; and a December 2007 
VA examination pertaining to the veteran's scarring and right 
femur fracture.  Lastly, subsequent to the November 1986 
final denial, the record contains an August 2007 memorandum 
regarding a formal finding on a lack of information required 
to verify stressors in connection to the PTSD claim, and an 
April 2008 hearing before the undersigned.

The Board acknowledges that at the time of the November 1986 
denial, the medical evidence did not contain a diagnosis of 
PTSD, and that records received subsequent to the 1986 denial 
includes evidence which includes diagnoses of PTSD.  (See 
April 2003 VA examination, and July 2004 general psychiatric 
examination with independent medical opinion).  Despite the 
newly submitted evidence providing a diagnosis of PTSD, the 
Board finds that it does not rise to the level necessary to 
constitute new and material evidence because the newly 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim.  More specifically, as noted above, 
service connection for PTSD requires in addition to a current 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
In this case, the veteran's stressor(s) must be independently 
verified because his personnel records do not document combat 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007).  Here, despite the newly received evidence which 
includes a diagnosis of PTSD, the evidence received since the 
November 1986 denial does not contain evidence that 
corroborates the veteran's account as to the occurrence of 
any claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f) (2007); Cohen v. Brown, 10 Vet. App. 128 
(1997).  As such, the Board finds that the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claim because, to obtain service 
connection, the regulations require a diagnosis of PTSD to be 
based on a verified in-service stressor event, and the 
evidence submitted since the last prior final denial does not 
contain verification of any in-service stressor event 
mentioned by the veteran, and to date, the veteran has not 
provided sufficiently detailed information regarding a 
specific stressor to allow for effective research.

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for PTSD has not been received, 
and the application to reopen will therefore be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right femur fracture is denied.

Entitlement to a compensable rating for scars of the right 
eyebrow, right paranasal area, and right parietal area is 
denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for PTSD, the 
application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


